COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 ANTONIO JAMAAL MORRIS,                                           No. 08-19-00021-CR

                              Appellant,         §                   Appeal from the
 v.
                                                                   297th District Court
 THE STATE OF TEXAS,                             §
                               Appellee.                        of Tarrant County, Texas
                                                 §
                                                                    (TC# 1325132D)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF MAY, 2019.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.